Citation Nr: 0534454	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  02-03 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a jaw fracture.

2.  Entitlement to an initial rating in excess of 40 percent 
for post-traumatic seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel




INTRODUCTION

The veteran had active service from June 1951 to June 1955 
and from August 1955 to December 1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  An August 2001 rating 
decision denied the veteran's claim for a compensable rating 
for his jaw fracture residuals.  The March 2003 rating 
decision granted service connection for post-traumatic 
seizure disorder with an initial evaluation of 40 percent.  
The veteran appealed both decisions.  An RO Decision Review 
Officer, in an August 2003 rating decision, granted a 
compensable evaluation of 10 percent for the jaw fracture 
residuals.  The veteran perfected both appeals.

In August 2004, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent deemed possible and returned the 
case to the Board for further appellate review.  The 
veteran's representative submitted additional argument on his 
behalf in November 2005.


FINDINGS OF FACT

1.  The veteran's seizure disorder has manifested with one 
reported seizure in 2002.  There have been no seizures since 
2002.  An average of one major seizure in three months over a 
one-year period, or more than 10 minor seizures weekly, has 
not been more nearly approximated.

2.  The veteran's jaw fracture residuals manifest with a well 
healed fracture of the mandible.  There is a slight midline 
defect in the edentulous alveolar ridge, but it does not 
prevent the wearing of dentures.  There also is residual 
paresthesia in the portion of the mandible in the right angle 
region where there was an incision made during corrective 
surgery.
3.  Severe displacement of the mandible is not more nearly 
approximated.  There is no evidence of loss of teeth due to 
the loss of substance of body of the maxilla or mandible 
without loss of continuity.  Severe incomplete paralysis of 
the fifth (trigeminal) cranial nerve is not more nearly 
approximated.


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 10 percent for 
jaw fracture residuals have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.124a, Diagnostic Code 8205, 4.149, Diagnostic Code 9904 
(2005).
 
2.  The requirements for an initial rating in excess of 40 
percent for post-traumatic seizure disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8911, 8912 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a 2001 telephone contact and letters of July 
2001 and September 2004, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claims for service connection and increased 
rating, to include an increased initial rating, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession.

The veteran was also provided with a copy of the appealed 
rating decisions, as well as April 2002 and August 2003 
Statements of the Case (SOC), and Supplemental SOCs of August 
2002, August 2003, and August 2005.  These documents provided 
him with notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claim.  By way of these documents, he also was specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on the veteran's 
behalf.  Additionally, the August 2003 SOC included a summary 
of the relevant VCAA regulatory provisions of 38 C.F.R. 
§ 3.159.  Therefore, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify, and no prejudice to the 
veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).

Relevant law and regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119, it 
was held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, as is the case with 
the veteran's seizure disorder.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.


Dental Claim

Factual Background.  Historically, an April 1995 rating 
decision granted service connection for the veteran's jaw 
fracture, which occurred in an automobile accident while he 
was in active service.  A July 1996 examination report 
reflects that the veteran sustained the loss of a portion of 
his left mandibular premolar canine alveolar ridge area.  The 
examiner also observed that the veteran had rampant 
periodontal disease not related to the residuals of the 
fracture but due to general neglect.  The examiner noted that 
the veteran presented to have all of his teeth extracted 
rather than for a compensation and pension examination.

The May 2003 examination report reflects that examination 
revealed no residual effects from the original jaw injury, as 
the veteran was edentulous.  The examiner observed that the 
veteran's medical records reflected that teeth numbers 19, 
20, 23, 24, 30, and 31 were removed due to his injuries.  The 
report reflects that the remainder of the veteran's teeth 
were extracted by a private dentist.  The August 2003 
Decision Review Officer Conference Report reflects that the 
veteran and his wife related that he had continual jaw pain, 
with the right side being the most bothersome.  He 
experiences a dull aching sensation, most of the time, and he 
asserts that he does not have full opening ability.  He 
claims that he cannot eat a sandwich or a hot dog, as he 
experienced pain upon trying to open wide.  He is limited to 
soft foods which do not require chewing and liquids.

A March 2005 neurological examination report reflects that 
the examiner reviewed the claims folder as part of the 
examination.  The veteran related that he had experienced 
problems with his nerves since the accident.  Physical 
examination revealed no language disturbances.  Cranial nerve 
examination demonstrated no muscle atrophy, as his jaw 
mobility was full.  There was no abnormal sensation or motor 
weakness in the distribution of the trigeminal nerve.  The 
examiner opined that there was no evidence of any neurologic 
residuals from the right jaw fracture that could be 
attributed to the motor vehicle accident that occurred in the 
1960s.

Five days later, in March 2005, the veteran received another 
dental examination.  The report reflects that the examiner 
reviewed the claims file as part of the examination.  The 
veteran related that, in 1963, he sustained a fracture of his 
mandible from the symphysis to the right angle region.  The 
examiner noted that the veteran's records reflected that 
there were multiple fractures with intraosseous wires placed 
from an external approach, and a transdermal incision was 
made in the right angle region carrying forth approximately 6 
cm.  The veteran complained of pain in that region and of 
paresthesia in the area where the incision was made.  The 
veteran was wearing full upper and lower dentures, but he 
stated that he could not wear his lower dentures.  

Physical examination revealed the veteran to have a well 
healed fracture of the mandible.  There was a slight midline 
defect in the edentulous alveolar ridge.  There was a well 
developed maxillary edentulous ridge, a well developed 
mandibular edentulous ridge with a mid-line defect, but the 
examiner noted that the defect would not cause the veteran to 
be unable to wear dentures.  There also was residual 
paresthesia in the portion of the mandible in the right angle 
region.  In light of the fact that the paresthesia did not 
hit any of the major trunks of the trigeminal nerve, but was 
a localized incisional defect and paresthesia, the examiner 
opined that the paresthesia was not related to the veteran's 
cerebrovascular accident (stroke) but was related to an 
incision made during corrective surgery.  The examiner's 
conclusion was that the veteran had a well healed fracture of 
the mandible, and he was wearing serviceable full lower and 
upper dentures.

Analysis.  The veteran is evaluated for malunion of the 
mandible.  The applicable rating criteria for dental 
conditions provide that severe displacement of the mandible 
warrants an evaluation of 20 percent.  38 C.F.R. § 4.149, 
Diagnostic Code 9904.  Moderate displacement warrants an 
evaluation of 10 percent, and slight displacement is 
noncompensable.  Id.  The Board finds that the veteran's jaw 
fracture residuals more nearly approximate no more than a 10 
percent evaluation.  38 C.F.R. §§ 4.3, 4.7.  The examination 
reports reflect that the veteran's jaw is well healed, and 
that the only significant pathology is the slight mid-line 
defect, which in and of itself, would be noncompensable, and 
his complaints of pain.  In light of his pain and the 
paresthesia which resulted from the surgical repair of the 
jaw, however, the veteran is deemed to more nearly 
approximate a compensable evaluation of 10 percent.  Id.; 
Esteban v. Brown, 6 Vet. App. 259 (1994).  

A higher rating is not warranted, as there is no evidence of 
moderate displacement of the mandible, and only five of the 
veteran's teeth were removed as a result of the fracture.  
Loss of all teeth is required for a disability rating.  See 
Diagnostic Code 9913.  The medical evidence shows that the 
rest of the veteran's teeth were extracted due to unrelated 
rampant periodontal disease.  Further, there is no evidence 
of more symptomatology other than the paresthesia related to 
the fifth (trigeminal) cranial nerve and his subjective 
complaints of pain.  The 2005 neurological examination found 
no residuals related to the veteran's jaw fracture.  Finally, 
that examination also noted full jaw mobility, so a higher 
rating based on limitation of motion is not warranted.  See 
Diagnostic Code 9904.

The Board has considered the doctrine of reasonable doubt and 
finds that the preponderance of the evidence shows that the 
veteran's jaw fracture residuals more nearly approximates a 
10 percent evaluation, and that 10 percent adequately 
compensates the veteran for his dental functional loss due to 
pain and paresthesia.  38 C.F.R. §§ 4.3, 4.7, 4.124a, 4.149, 
Diagnostic Codes 8205, 9904.


Seizure Disorder

Factual Background.  Historically, the veteran was injured in 
an automobile accident in the 1960s.  The medical evidence 
reflects that, after the accident, his medical history 
included headaches, and infrequent dizzy spells which were 
mild in nature, and were not incapacitating.  As noted above, 
he applied for service connection in April 2002.  The claim 
was granted, and his initial evaluation was 40 percent.

A November 2001 VA urgent care nursing note reflects that the 
veteran presented with complaints of sudden onset of chest 
pain and shortness of breath.  The veteran assessed his pain 
as 15/10 at onset and 10/10 at the urgent care setting.  
Emergency personnel administered three nitroglycerine tablets 
and started intermittent needle therapy.  Sinus tachycardia 
was noted on the monitor.  The veteran's son reported 
"seizure-like" activity prior to the arrival of emergency 
personnel.  The veteran normally drank vodka every day but he 
denied consumption for the prior two days.

A late November 2001 neurology note reflects that the veteran 
was admitted from January 2001 to February 2001 following an 
episode of hallucinations with agitation and paranoid 
ideation.  The discharge diagnoses included alcohol abuse and 
withdrawal syndrome.  The note reflects that the veteran 
reported that, in early November 2001 while walking through 
the woods near his home, he became dizzy, with blindness in 
both eyes, and collapsed on his right knee.  Although he 
usually drank a couple of shots of 100-proof vodka daily, he 
had not had a drink over the prior three days.  He felt 
strange for an hour or so and then had sharp substernal chest 
pain.  He related that his son held him down on the ground 
because he was twisting around like he was in convulsions for 
about 10 minutes.  His son reportedly witnessed three 
tonoclonic seizures on that day.  

Physical examination revealed a loss of smooth ocular pursuit 
of his extraocular movements.  He had no diplopia or 
nystagmus, facial sensation was intact, and he had facial 
symmetry.  The veteran's palate was elevated in midline, 
voice was hoarse, and his tongue protruded in midline.  He 
had no carotid bruits.  Achilles reflexes were trace, and he 
had no Rombergism.  Sensory examination showed a decrease in 
perception of cold touch and 64 Hertz vibration below the 
knees.   A November 2001 electroencephalogram (EEG) was 
interpreted as abnormal on the basis of left temporal 
dysrhythmia.  The diagnoses were post-traumatic seizure 
disorder, alcohol abuse by history, basal ganglia 
calcification (Fahr's syndrome), and chronic pain syndrome.  
Treatment plan included a trial of Phenobarbital 64 mg.

A March 2002 neurology note reflects that the veteran 
underwent a right carotid endarterectomy.  Four days after 
the procedure, while still an in-patient, he complained of 
pain and weakness on the right side the day prior.  He awoke 
without pain, then noticed pain on the right chin spreading 
to a headache on the right side described as pressure.  The 
veteran noticed some blurred vision and decreased visual 
acuity in the right eye, as well as weakness and a heavy 
feeling in his right arm.  The pain eventually resolved and, 
while being examined, a little decrease in motor strength 
right versus left was noted by the examiners.  A CT scan was 
ordered but was negative.  Doppler studies showed the right 
carotid artery to be open and baseline 40 percent occlusion 
on left without any unstable plaque appreciated.

A May 2002 nurse note of follow-up care reflects that the 
veteran reported a three-week history of persistent chest 
pressure with shortness of breath and two episodes of syncope 
after his discharge in March 2002.  A July 2002 treatment 
note reflects the veteran presented unscheduled for increased 
nocturnal dyspnea.  The note reflects that the seizure 
disorder was stable.

The September 2002 neurology note reflects the veteran was 
accompanied by his wife of 47 years.  They denied any further 
occurrence of tonoclonic seizures since his last neurology 
visit but said the veteran had experienced a few episodes of 
loss of consciousness approximately two weeks after the right 
carotid endarterectomy.  The veteran related that when he 
closed his eyes while showering, he got very dizzy and felt 
as if he would fall.  The veteran's wife related that he had 
been like a new person since starting the Phenobarbital, 
except for the episode two weeks after the carotid surgery.  
Examination revealed psychomotor retardation to be minimal, 
and his pupils were reactive.  The other neurological 
findings were essentially the same as in the late November 
2001 note.

A February 2003 treatment note reflects that the veteran had 
a personal medical history of tonic-clonic and complex 
partial seizures.  The veteran related that he had 
experienced the complex partial seizures since his retirement 
from active service, but the tonic-clonic seizure started in 
late 2001.  He related that he had not had a seizure since 
his September 2002 neurology visit.  The diagnoses included 
post-traumatic seizure disorder with complex partial 
epilepsy, generalized convulsive epilepsy.  

The May 2003 neurology note reflects that the veteran's wife 
related that, three weeks earlier, the veteran passed out 
completely after a hot/cold shower, which the veteran takes 
every time he bathes.  She related that the veteran's arms 
were jerking for at least three minutes.  She also related 
that he snored and snorted in his sleep and occasionally 
stopped breathing.  This is a pattern that the veteran had 
manifested for about 20 years.  The veteran described himself 
as a restless sleeper, and that he had to get up at 3:00 a.m. 
and sit on the edge of the bed to catch his breath.  As at 
previous visits, the veteran complained of transient numbness 
of the right shoulder and right upper limb, accompanied at 
times by blurring of vision.  He also complained of feeling 
dizzy, weak, and wobbly on rising from sitting or lying down.  
The provisional diagnoses included tonoclonic seizure 
disorder (post-traumatic), transient ischemic attacks, and 
obstructive sleep apnea.

The August 2003 Decision Review Officer Conference Report 
reflects that the veteran and his wife related that there 
were frequent episodes where he did not pass out.  They 
consisted of the veteran having dizzy spells with a feeling 
that he might pass out.  He also experienced frequent 
episodes on a daily basis of "blanking out," where he did 
not remember things or things said to him.  One example 
provided by wife was that he was eating and stopped for no 
apparent reason.  After a short period of unresponsiveness, 
he resumed eating.

An October 2003 geropsychiatry note reflects that the veteran 
was seen for anger problems and short-term memory problems 
that had recently become more acute.  The veteran's wife 
related that he had been irritable and was having blacking 
out spells.  The veteran showed a full range affect and a 
euthymic mood.  No other pathology was noted.  The diagnoses 
were mood disorder due to general medical condition and 
alcohol dependence in full sustained remission.  The October 
2003 neurology follow-up note reflects that the veteran's 
wife related that he blacked out in August after a coughing 
spell.  Both of them denied that the veteran had experienced 
any tonoclonic seizures after starting the Phenobarbital.  
The May 2004 neurology note reflects no report of any 
seizures.  

The August 2004 neurology examination report reflects that 
the examiner only had access to the veteran's electronic 
records.  The examiner noted that a left temporal abnormality 
shown on a 1991 EEG was presumed related to a previous head 
injury and, on that basis, a diagnosis of post-traumatic 
epilepsy was made.  The veteran related that he had not had a 
generalized seizure since 2002, but he reported having 
experienced a brief passing-out spell almost every day.  They 
typically occurred when he tilted his head back while 
showering, which caused him to lose consciousness.  

Physical examination revealed no abnormalities.  The examiner 
observed that the diagnosis of partial seizures was 
reasonably well established, but the EEG could have other 
explanations, such as vascular disease, as reflected by the 
fact that the veteran did have cerebrovascular disease.  
While acknowledging that he did not have access to any data 
related to the veteran's head injury, the examiner noted 
that, based on the veteran's description of the length of 
time between the traumatic event and his seizure, it would 
seem very unlikely that he had post-traumatic epilepsy.  
Further, the events which the veteran described as partial 
seizures or blackout spells might very well be more vascular 
than epileptic, in that they seemed to occur with a postural 
relationship of extending the head.  Thus, a vascular 
compromise, particularly in the posterior circulation was a 
possibility.  On the other hand, the examiner observed, there 
was no clear evidence to rule out the fact that he had 
partial epilepsy with alteration of consciousness occurring 
on a daily basis.

A September 2004 examination report reflects that the 
examiner noted that he had already seen the veteran 
previously.  The examiner observed that the basic problem 
with the veteran is that he broke his jaw in several places 
in the accident, and then 20 to 30 years later he developed a 
seizure disorder.  In the interim, the veteran also became an 
alcoholic, which he eventually overcame.  The examiner noted 
that, typically, a post-traumatic seizure disorder develops 
within the first year of the trauma.  Any pathology that 
develops after the first year is considered a seizure 
disorder secondary to other etiologies.  The examiner noted 
that the veteran's last grand mal seizure was two years 
earlier, and that his main handicap was the fact he has the 
disorder, which caused him to not want to drive or go out.  
The examiner noted that the neurological examination was 
negative and his mini-mental status examination was normal.  
He also noted that the veteran's wife related that he still 
had episodes of decreased awareness that she interprets as 
partial seizures.

Analysis.  The veteran received an initial evaluation of 40 
percent on the basis that he was reported to have had two 
seizures during the year prior to the receipt of his claim.  
The applicable rating criteria provide that, for either grand 
mal or petit mal seizures, an average of at least one major 
seizure in four months over a one-year period, or 9 to 10 
minor seizures per week, warrant an evaluation of 60 percent.  
38 C.F.R. § 4.124a, Diagnostic Codes 8910, 8911.  Seizures 
averaging at least one major seizure in three months over a 
one-year period or more than 10 minor seizures weekly warrant 
an evaluation of 80 percent.  Id.  An average of one seizure 
per month over a one-year period warrants an evaluation of 
100 percent.  Id.  When there is doubt as to the true nature 
of epileptiform attacks, neurological observation in a 
hospital adequate to make such a study is necessary.  To 
warrant a rating for epilepsy, the seizures must be witnessed 
or verified at some time by a physician.  Lay testimony may 
be accepted as to the frequency of seizures.  38 C.F.R. 
§ 4.122.
While the claims file reflects evidence of an EEG, the Board 
notes no evidence of confirmation of a seizure by direct 
observation of a physician.  The medical evidence reflects 
that VA care providers, at least in late 2001 and 2002, 
relied on the reports of the veteran, his son in November 
2001, and his wife, and the results of an EEG.  Nonetheless, 
the veteran was granted service connection for post-traumatic 
seizure disorder and an initial rating of 40 percent.

As reflected in the rating criteria, the evaluation of 
epilepsy is based solely on the frequency of seizures.  The 
medical evidence of record reflects that the veteran had 
experienced, at most, two seizures between November 2001 and 
the March 2003 rating decision.  Seizures of this frequency 
more nearly approximate a 40 percent evaluation for the 
entire appeal period.  38 C.F.R. § 4.7.  The Board finds that 
a higher evaluation has not been more nearly approximated, as 
the veteran has not experienced a seizure since 2002.  
Further, as reflected in the August 2004 examination report, 
there is the medical probability that the veteran's symptoms 
are not related to his in-service automobile accident at all 
but, instead, his nonservice-connected vascular disease.  In 
any event, there is no dispute that since starting the 
regimen of Phenobarbital, the veteran has not experienced any 
seizures.  

The Board has considered the doctrine of reasonable doubt but 
finds the preponderance of the evidence shows that the 
veteran's seizure disorder has more nearly approximated no 
more than a 40 percent evaluation for the entire appeal 
period, and that 40 percent adequately compensates him for 
his seizure disorder.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, 
Diagnostic Codes 8910, 8911.


ORDER

Entitlement to a rating in excess of 10 percent for jaw 
fracture residuals is denied.

Entitlement to an initial rating in excess of 40 percent for 
post-traumatic seizure disorder is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


